BAKER, District Judge.
It does not appear from the petition of' the referee that any services were rendered by him in the declaration and payment of any dividend herein. He is allowed by the bankruptcy law "from estates which have been administered before him one per centum on all sums to be paid as dividends and commissions.” 30 Stat. 556, § 40, subd. a. In section 39, subd. a, he is required to “declare dividends, and prepare and deliver to trustees dividend sheets showing the dividends declared and to whom payable.” Id. '555.. These services involve a computation of the per centum to which the creditors are entitled, and a computation of the amount to which each creditor is entitled according, to such per centum. He is also required by rules of the supreme court and this court to countersign all checks for dividends, and other payments by the trustee. Hone of these services has been performed by the referee in this case. The “dividend” which is claimed to have been paid in this case was really a payment pro rata on a secured claim. Such a payment is expressly excepted from the definition of a dividend, as it is furnished by the bankruptcy law. The law provides that “dividends of an equal per centum shall be declared and paid on all allowed claims except such as have priority or are secured.” 30 Stat. 563, § 65, subd. a. It also provides that “the value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which such securities were delivered to such creditors or by such creditors and the trustee, by agreement, arbitration, compromise, or litigation, as the court may direct, and the amount of such value shall be credited upon such claims, and a dividend shall be paid only on the unpaid balance.” In other words, “dividends,” within the meaning of the law, are not. declared ánd paid on secured claims. A dividend, within the meaning of the law, is declared and paid on unsecured claims only. It follows that the petition of the referee must be disallowed. So ordered.